      Case 3:18-cv-00858-JPW-PT Document 45 Filed 05/14/20 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSHUA S. MILLER,                         :      Civil No. 3:18-cv-0858
                                          :
             Plaintiff,                   :
                                          :
             v.                           :
                                          :
LUZERNE COUNTY DEPT. OF                   :
CORRECTIONS, et al.,                      :
                                          :
             Defendants.                  :      Judge Jennifer P. Wilson


                                MEMORANDUM

      Presently before the Court is self-represented Plaintiff Joshua Miller’s

motion for appointment of counsel (Doc. 37.) For the following reasons, the court

will deny the motion without prejudice.

                                   BACKGROUND

      Miller is an individual presently incarcerated at the Frackville State

Correctional Institution (SCI-Frackville), in Frackville, Pennsylvania. He initiated

this action concerning the events of April 19, 2016, that transpired while housed at

the Luzerne County Correctional Facility (LCCF). Miller names the following

LCCF employees as Defendants: Deputy Warden James Larson, Captain Orkwis,

Lt. Damagauer, Sgt. Mike Rostkowski, Cpl. Renfer, Corrections Officer (CO)

McCafferty, Prison Rape Elimination Act (PREA) Coordinator Kate Rominiski

and CO Pokninchack.
      Case 3:18-cv-00858-JPW-PT Document 45 Filed 05/14/20 Page 2 of 6




      Miller alleges that following an April 19, 2016 visit, prison officials strip

searched him and discovered a straw filled with contraband in his pants. Miller

claims that staff sexually assaulted him during the strip search. He also claims that

Defendants retaliated against him after he filed a PREA complaint concerning the

April 19, 2016 strip search. After Defendants answered the complaint, the court

issued a scheduling order setting the close of discovery on May 26, 2020, and

calling for the filing of dispositive motions on June 26, 2020. (Doc. 34.)

      On January 21, 2020, Miller filed a motion for appointment of counsel based

on his indigent status, the complexities of the issues involved and his inability to

“fulfill discovery request[s] without the assistance of competent counsel.” (Doc.

37.) In conjunction with his motion, he seeks advice from the court as to how to

conduct discovery and request documentation from Defendants. (Doc. 38.)

                                STANDARD OF REVIEW

      Although prisoners have no constitutional or statutory right to appointment

of counsel in a civil case, the court has discretion to “request an attorney to

represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1); see also

Montgomery v. Pinchak, 294 F.3d 492, 499 (3d Cir. 2002); Tabron v. Grace, 6

F.3d 147, 153 (3d Cir. 1993). The United States Court of Appeals for the Third

Circuit has outlined a two-step process that district courts should follow when

considering whether to appoint counsel for an indigent civil litigant. See Houser v.


                                           2
      Case 3:18-cv-00858-JPW-PT Document 45 Filed 05/14/20 Page 3 of 6




Folino, 927 F.3d 693, 697 (3d Cir. 2019). As a threshold matter the district court

must determine whether plaintiff’s case has some arguable merit. Id. (citing

Tabron, 6 F.3d at 155). “[I]t would be an abuse of discretion to appoint counsel to

advance claims with no arguable merit in law and fact.” Houser, 927 F.3d at 698.

If the complaint meets the threshold requirement, the court then “should consider a

number of additional factors that bear on the need for appointed counsel.” Id.

(citing Tabron, 6 f.3d at 155). These factors include: (1) the plaintiff’s ability to

present his own case; (2) the difficulty of the particular legal issues; (3) the degree

to which factual investigation will be necessary and the ability of the plaintiff to

pursue investigation; (4) the plaintiff’s capacity to retain counsel on his own

behalf; (5) the extent to which a case is likely to turn on credibility determinations;

and (6) whether the case will require testimony from expert witnesses. Tabron, 6

F.3d at 155 - 57. While these factors are meant to guide the court in making its

determination, they are not exhaustive, and the court may consider any other factor

it deems relevant. Id. at 157. Moreover, the court may sua sponte appoint counsel

under § 1915(d) at any point in the litigation. Id. at 156.

      Finally, as district “courts have no authority to compel counsel to represent

an indigent civil litigant,” id. at 157 n.7, the Third Circuit Court of Appeals

cautioned against the indiscriminate appointment of counsel in light of the limited

supply of competent attorneys willing to accept such assignments. Id. at 157.


                                           3
      Case 3:18-cv-00858-JPW-PT Document 45 Filed 05/14/20 Page 4 of 6




                                    DISCUSSION

      In the instant case, Miller’s complaint meets the threshold burden of

asserting plausible First and Eighth Amendment claims. See Docs. 1, 14. Thus,

the court turns to examine the remaining Tabron factors. Miller’s ability to present

his own case at this point is evident. He is able to clearly communicate his

arguments and claims to the court. The legal issues involved are not complex and

are narrowly defined.

      Moreover, there is no reason Miller cannot conduct the necessary discovery

to gather evidence in support of his claims. Although Miller has expressed

concerns over his limited skills as his own advocate, he has managed to timely

respond to discovery posed by the LCCF Defendants. (Doc. 39.) On his own he

collected and forwarded 32 documents and responded to a set of interrogatories

posed to him by defense counsel. (Id.) While he seeks guidance from the court in

conducting his own discovery, which advice this court cannot provide him, he does

not suggest that he has attempted to serve defense counsel with discovery that has

been ignored or remains unanswered. (Doc. 38.) At this point, Miller’s discovery

“difficulties” are no different than those experienced by every other self-

represented litigant, incarcerated or not. If, however, discovery problems arise,




                                          4
      Case 3:18-cv-00858-JPW-PT Document 45 Filed 05/14/20 Page 5 of 6




Miller may file a motion to compel Defendants’ responses to his properly served

discovery requests or renew his motion for counsel.

      With respect to Miller’s concern about his ability, or inability, to represent

himself through pleadings, the court will review his pleadings liberally and hold

them to a less stringent standard that that applicable to those drafted by lawyers.

See Fantone v. Latini¸ 780 F.3d 184, 193 (3d Cir. 2015) (citing Haines v. Kerner,

404 U.S. 519, 520 - 21, 92 S.Ct. 594, 596, 30 L.Ed.2d 652 (1972).

      Additionally, it is premature for the court to conclude that this case will turn

on credibility determinations. Because “it is difficult to imagine” a case where

credibility is not important, the Third Circuit Court of Appeals has specified that

“when considering this factor, courts should determine whether the case [is] solely

a swearing contest.” Parham v. Johnson, 126 F.3d 454, 460 (3d Cir. 1997). Here

Miller suggest there is video footage, logbooks, and medical and dental records

that will help piece together the events surrounding this case. (Doc. 37.)

Therefore, the court finds this Tabron factor does not weigh in favor of appointing

counsel.




                                          5
      Case 3:18-cv-00858-JPW-PT Document 45 Filed 05/14/20 Page 6 of 6




                                   CONCLUSION

      Applying the relevant Tabron factors in this case, the appointment of

counsel is not warranted at this time. Miller’s motion for appointment of counsel

(Doc. 37) will be denied without prejudice.

                                              s/ Jennifer P. Wilson
                                              JENNIFER P. WILSON
                                              United States District Court Judge
                                              Middle District of Pennsylvania
Dated: May 14, 2020




                                         6
